DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 and 2) and SEQ ID NO: 9 in the reply filed on August 27, 2021 is acknowledged.
Claims 3-5, 13, and 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27, 2021.
The search and examination of SEQ ID NO: 9 has been extended to SEQ ID NO: 4, as recited in claim 1, on the basis that SEQ ID NO: 9 is SEQ ID NO: 4 with the TaqI restriction enzyme site TCGA at its 5’ end.

Drawings
The drawings are objected to because FIG. 3 is not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Improper Markush Grouping
Claims 1 and 2 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
MPEP 706.03(y) states “A "Markush" claim recites a list of alternatively useable members...The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.”

Regarding what it means to share a “single structural similarity”, MPEP 706.03(y) states “Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).”
MPEP 706.03(y) further explains that “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.”
In the instant case, claim 1 recites “A recombinant genetic construct comprising five to twenty repeats of a sequence selected from SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, or SEQ ID NO: 8”. This recitation sets forth a Markush grouping because it refers to a list of alternatively useable species. However, this Markush grouping is improper because the members of the Markush grouping do not share a “single structural similarity” because they do not belong to the same recognized physical or chemical class. For example, since each of the nucleotide sequences referred to by each of the SEQ ID NOs refers to different and unique nucleotide sequence, there is no common physical or chemical structure shared by all members of the Markush group. In addition, the members of the Markush grouping do not belong to the same art-recognized class because there is no expectation from knowledge in the art that all members of the class will behave in the same way in the context of the claimed invention. For example, it is not well known that all members of the class could be substituted one for the other with the expectation that the same intended result would be achieved. In the instant case, the 
Claim 2 recites “A recombinant genetic construct of claim 1 comprising a repeating subunit comprising SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33”. Although SEQ ID NOs 9-12 each require the common structure of SEQ ID NO: 4, the combination of these SEQ ID NOs with SEQ ID NOs 30-33 constitutes an Improper Markush Grouping because there is not a specific nucleotide sequence structure that is shared by the members of the group, as discussed above as applied to claim 1.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “A recombinant genetic construct of claim 1 comprising a repeating subunit comprising SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33, wherein the repeating subunit is repeated five to twenty times”. However, claim 1 previously recites “A recombinant genetic construct comprising five to twenty repeats of a sequence selected from SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, or SEQ ID NO: 8 with a restriction enzyme site selected from TaqI, PacI, AscI, BamHI, BglII, EcoRI or XhoI interspersed between each repeat”. It is not clear how the five to twenty repeats of the subunit of claim 2 relate to the five to twenty repeats of a sequence of claim 1. It is not clear if they are referring to the same repeat or different repeats. It is not clear if claim 2 requires five to twenty repeats in addition to the five to twenty repeats of claim 1 for a total of 10 to 40 repeats or not. It is further not clear whether or not the requirement that there are restriction enzyme sites interspersed between each repeat applies to the repeating subunits recited by claim 2. It is not clear whether or not claim 2 requires restriction enzyme sites in addition to those that already occur in the nucleotide sequences recited by claim 2. Accordingly, it is not clear whether the recombinant genetic construct requires 10 to 40 repeats or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mhlanga (EP 2036989, published March 18, 2009) in view of AY171137.1 (C. elegans isolate CB4854 NADH dehydrogenase subunit 6 (ND6) gene, NCBI Reference Sequence, priority to March 21, 2003, 3 pages) and Scharenberg (US 7,063,959).
Mhlanga teaches recombinant genetic constructs comprising one or several barcodes (abstract). Mhlanga teaches the intended host for the recombinant genetic constructs is a mammalian host, in particular a patient affected with a pathological condition ([0005]). For example, Mhlanga teaches the recombinant genetic constructs are useful for monitoring the development or establishment of tumor cells ([0007]). To fulfill this aim, Mhlanga teaches a recombinant genetic construct having a barcode unit having multiple binding sites to which detection probes may recognize and bind ([0031]-[0032]). Mhlanga teaches that each barcode unit comprises tandem repeats of at least one sequence ([0080]). Mhlanga explains that the recognition binding sites “are not found in the transcriptome of the cell in which the polynucleotide is introduced, and especially are not found in the mammalian transcriptomes, especially in the human transcriptome as represented in available databases at the time of screening” ([0085]). Mhlanga teaches that “the sequences used to prepare the recognition binding sites are derived from non-mammal organisms” ([0085]). For example, Mhlanga teaches barcode sequences that “are derived from Drosophila and are not present in the genome of mammals” ([0090]). Mhlanga further teaches that each tandem repeat sequence of the barcode is framed by one or several restriction sites ([0092]). Mhlanga further teaches that the repeat subunit comprises the restriction enzyme sites BamHI and XhoI at the 3’ end ([0223]), and therefore sufficiently teaches the presence of these restriction enzyme sites in between each tandem repeat sequence.

However, SEQ ID NO 4 refers to a known sequence within the NADH Dehydrogenase subunit 6 gene within the C. elegans genome as illustrated by the alignment of SEQ ID NO 4 (see Query below) to AY171137.1 (see Sbjct below):
Query  1     GAGCGTCATTTATTGGGAAGAAGACAAAATCGTCTAGGGCCCACCAAGGTTACATTTATG  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1675  GAGCGTCATTTATTGGGAAGAAGACAAAATCGTCTAGGGCCCACCAAGGTTACATTTATG  1734

Query  61    GGATTAGCACAAGCTTTATT  80
             ||||||||||||||||||||
Sbjct  1735  GGATTAGCACAAGCTTTATT  1754

In addition, the length of SEQ ID NO 4 is 80 nucleotides, which is within the range of preferred barcode lengths in view of Mhlanga who teaches that each barcode unit has a length in a range of 16 to 200 nucleotides ([0094]).
Furthermore, Scharenberg teaches using the computer software BLAST to screening each of the C. elegans genome and mammalian genomes for homologous sequences (column 32, lines 35-40). First, this disclosure indicates that each of the C. elegans genome sequence and mammalian genomes were known. Second, it further indicates that the prior art provided the necessary alignment software to screen for sequences that are similar between C. elegans and mammalian genomes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried to modify the repeated barcode of Mhlanga to comprise repeats of SEQ ID NO 4 from C. elegans. Mhlanga’s instruction to use sequences from non-mammalian organisms would have motivated one of ordinary skill in the art to look to other non-mammalian organisms whose genome had been sequenced, which includes C. elegans. This would have reduced the total number of possible barcode sequences to a finite number of only those from non-mammalian organisms including C. elegans. Mhlanga’s further .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mhlanga (EP 2036989, published March 18, 2009) in view of AY171137.1 (C. elegans isolate CB4854 NADH dehydrogenase subunit 6 (ND6) gene, NCBI Reference Sequence, priority to March 21, 2003, 3 pages) and Scharenberg (US 7,063,959), as applied to claim 1 above, and further in view of Makarov (US 2003/0064376).
The teachings of Mhlanga, AY171137.1, and Scharenberg are discussed above.
Regarding claim 2, it is noted that SEQ ID NO: 9 differs from SEQ ID NO: 4 because SEQ ID NO: 9 comprises SEQ ID NO: 4 and has TCGA at the 5’ end. Mhlanga teaches that the repeat subunits are flanked by SalI and XhoI ([0223]), Makarov teaches these enzymes have the cutting sites GTCGAC and CTCGAG, respectively (see Table 1). Accordingly, Mhlanga does not specifically teach SEQ ID NO: 9.

It further would have been obvious to have used the TaqI restriction enzyme cutting site TCGA as the restriction enzyme sites of Mhlanga flanking the barcode sequences because it refers to a known target sequence capable of being cleaved by a known restriction enzyme. One of ordinary skill in the art would have been motivated to have appended the TaqI enzyme cutting site TCGA to the 5’ of SEQ ID NO 4 thereby arriving at SEQ ID NO 9 because one would have recognized that SEQ ID NO 4 does not comprise the known TaqI restriction enzyme site of TCGA.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
December 29, 2021